154 P.3d 146 (2007)
211 Or. App. 249
STATE of Oregon, Plaintiff-Respondent,
v.
Robyn Kay WARNER, Defendant-Appellant.
030342616, A128397.
Court of Appeals of Oregon.
Submitted on Record and Briefs November 30, 2006.
Decided February 28, 2007.
*147 Peter Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Stephanie Hortsch, Deputy Public Defender, Office of Public Defense Services, Legal Services Division, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Paul L. Smith, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
PER CURIAM.
Affirmed. State v. Vazquez-Escobar, 211 Or.App. 115, 153 P.3d 168 (2007).